Citation Nr: 1018164	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-21 500	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for left knee 
patellofemoral arthritis, currently evaluated as 10 percent 
disabling.  

2. Entitlement to an increased rating for right knee 
patellofemoral arthritis, currently evaluated as 10 percent 
disabling.  

3. Whether new and material evidence has been received to 
reopen a claim of service connection for a back disability 
(claimed as back spasms secondary to an epidural).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1999 to 
March 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO continued the 
10 percent evaluations for the Veteran's right and left knee 
patellofemoral arthritis.  The RO also found that no new and 
material evidence had been received to warrant a reopening of 
the Veteran's claim of service connection for "back 
complications" (claimed as back spasms secondary to an 
epidural).  In February 2009, the Veteran testified before 
the undersigned at the RO.  Due to poor quality of the tape 
recording, a transcript of the hearing is not of record.  In 
September 2009, this claim was remanded so the Veteran could 
be afforded another hearing.  The claim file reflects that 
the Veteran was scheduled for another hearing on two 
occasions and failed to report.  As a result, the Board will 
proceed to adjudicate the Veteran's claim.  

The issue of service connection for a back disability is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  


FINDINGS OF FACT

1. Left knee patellofemoral arthritis is manifested by pain, 
grinding and slightly decreased range of motion.  

2. Right knee patellofemoral arthritis is manifested by pain, 
grinding and slightly decreased range of motion.  

3. A September 2004 RO decision denied service connection for 
"a back spasm secondary to an epidural" and the Veteran did 
not file a notice of disagreement.  The decision became 
final.  

4.  The evidence received since the September 2004 RO 
decision is both new and material and raises a reasonable 
possibility of substantiating the claims for service 
connection for a back disability.  


CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 
10 percent for left knee patellofemoral arthritis are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5003, 5014, 5257-5260 (2009).  

2. The schedular criteria for a rating in excess of 
10 percent for right knee patellofemoral arthritis are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 
5014, 5257-5260 (2009).  

3. The September 2004 RO decision that denied a service 
connection claim for a back disability ("back spasms 
secondary to an epidural") is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  

4. The evidence received since the September 2004 RO decision 
is new and material, and the claim of service connection for 
a back disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

In a July 2006 letter, the RO satisfied its duty to notify 
the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159(b) (2009).  The RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  The RO notified the 
Veteran of the process by which effective dates are 
established, as required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Without deciding whether the notice and development 
requirements have been satisfied with regard to the veteran's 
claims to reopen the previously denied issue of entitlement 
to service connection for a back disability in the present 
case, the Board concludes that the new law does not preclude 
the Board from adjudicating this matter.  This is so because 
the Board is taking action favorable to the veteran with 
regard to the new and material issue on appeal, and a 
decision at this point poses no risk of prejudice to her.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

A recent decision by the United States Court of Appeals for 
the Federal Circuit has reduced the amount of notice required 
for increased rating claims, essentially stating that general 
notice is adequate and notice need not be tailored to each 
specific veteran's case.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  However, the Veteran was 
sent a letter in May 2008 explaining that the Veteran must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has; the 
relevant diagnostic codes; and examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  The Veteran has 
received adequate notice regarding her increased rating 
claim.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment and VA medical records have been 
associated with the file.  The Veteran has received two VA 
examinations regarding her knees.  The duties to notify and 
assist have been met.  

II. Legal Criteria 

	A. Increased rating claims

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2009).  The entire period is considered for the possibility 
of staged ratings.  Consideration will be given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2009).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2009).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain 
must be supported by pathology and shown through objective 
observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997) (citing 38 C.F.R. § 4.40).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  Id.  

The Board must evaluate disabilities under multiple 
diagnostic codes to determine if there is any basis to 
increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2009).  

Degenerative arthritis is covered under DC 5003.  If 
established by X-ray findings, it is rated on the basis of 
limitation of motion under the appropriate diagnostic codes.  
38 C.F.R. § 4.71a, DC 5003 (2009).  When limitation of motion 
is noncompensable under the diagnostic codes, a rating of 
10 percent is for application under each major joint or group 
of major joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Id.  With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups a 10 percent rating is 
assigned.  A 20 percent rating is assigned with the same 
involvement, plus occasional incapacitating exacerbations.  

Note (1) states that the 20 and 10 percent ratings based on 
X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) states that the 20 and 
10 percent ratings of DC 5003 will not be used in rating 
conditions listed under DCs 5013 to 5024.  DC 5014 is 
osteomalacia.  It is noted near DC 5014 that that diseases 
rated from 5013 to 5024 will be rated on limitation of motion 
of affected parts, as degenerative arthritis (except for 
gout).  

Under 38 C.F.R. § 4.71a, DC 5257 covers "other impairment of 
the knee," and an assignment of a 10 percent rating is 
warranted when there is slight recurrent subluxation or 
lateral instability.  A 20 percent rating is warranted when 
there is moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation is for severe knee 
impairment with recurrent subluxation or lateral instability.  
DC 5258 covers dislocated semilunar cartilage with frequent 
episodes of locking, pain and effusion into the joint; this 
warrants a 20 percent rating.  DC 5259 covers removal of 
symptomatic semilunar cartilage, which warrants a 10 percent 
rating.  

DC 5260 provides for the evaluation of limitation of flexion 
of the knee.  38 C.F.R. § 4.71a.  A 0 percent rating 
contemplates limitation to 60 degrees.  A 10 percent rating 
is warranted when it is limited to 45 degrees and a 20 
percent rating is warranted when it is limited to 30 degrees.  
A 30 percent rating contemplates limitation to 15 degrees.  

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  38 C.F.R. § 4.71a.  A 
0 percent rating is warranted when leg extension is limited 
to 5 degrees.  A 10 percent rating is warranted when it is 
limited to 10 degrees, and a 20 percent rating is warranted 
when it is limited to 15 degrees.  Extension limited to 
20 degrees warrants a 30 percent evaluation, extension 
limited to 30 degrees warrants a 40 percent evaluation, and a 
50 percent evaluation contemplates extension limited to 
45 degrees.  

Standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

	B. New and material evidence claim

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2009).  The claimant has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 
20.201, 20.302 (2009).  

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

III. Analysis

	A. Increased rating claims

Although all available diagnostic codes have been considered, 
in this case DCs 5256 (ankylosis of the knee); 5262 
(impairment of the tibia and fibula); and 5263 (genu 
recurvatum) are not applicable.  The evidence does not show 
that the Veteran has any of these conditions in either knee 
or leg.  

As background, in April 2003, the RO granted service 
connection for retropatellar pain syndrome for both knees at 
10 percent disabling under DC 5260 (effective March 29, 
2003).  In September 2004, the RO continued this rating for 
both knees, but also rated the knees under DC 5014, 
osteomalacia.  In November 2006, the RO again found no 
increase warranted and listed the same diagnostic codes, but 
changed the characterization of the disabilities to: 
"patellofemoral arthritis."  

The Veteran filed a June 2006 claim for an increased rating.  
Several lay statements were submitted in May 2008.  A.V. 
stated that the Veteran experiences right knee pain and had 
to take a week off after a December 2007 incident involving 
the right knee (documented in VA and private medical 
records).  The Veteran's sister and other friends (S.V. and 
C.J.) also attested to these facts.  The Veteran's supervisor 
wrote to say the Veteran was out of work for a week and then 
was on light duty for a period afterward.  In her own May 
2008 statement, the Veteran recounted the December 2007 
incident and described missing work.  Her leg would give out, 
for example, while driving.  The Veteran stated she was 
currently in school and attending physical therapy.  

An October 2006 VA examination report shows the claim file 
and VA medical records were reviewed.  The Veteran stated her 
knees had gotten worse since service.  Symptoms did not 
include: deformity, instability, weakness, incoordination, 
dislocation or subluxation.  She did report giving way, pain, 
and locking episodes several times a week, along with 
constant effusions.  She had inflammation and tenderness.  
She experienced frequent, severe flare ups daily by midday 
for hours prolonged by standing.  This was alleviated by ice 
and rest.  These flare ups had no impact on functional 
impairment.  She used a brace on her knees, explaining that 
she put an elastic bandage with "stiffers" on the sides 
with a hole over the patella after work daily.  

Physical examination revealed crepitus and tenderness on both 
knees.  Grinding was present, but instability was not found.  
No meniscus abnormality was apparent.  Range of motion for 
the right knee was 0 (extension) to 130 (flexion) degrees.  
There was no pain after repetitive use.  A magnetic resonance 
imaging (MRI) report showed under the impression that a tear 
of the posterior horn of the medial meniscus was detected.  
However, in the findings, a linear abnormal signal is 
described with no tear suggested.  For the left knee, active 
range of motion for the left knee was 0 (extension) to 120 
(flexion) degrees.  There was pain after repetitive use.  X-
rays showed degenerative changes were to be ruled out.  The 
diagnosis was bilateral patellofemoral arthritis.  

A July 2003 VA primary care record shows bilateral knee pain 
and swelling.  An October 2004 VA primary care record shows 
the knees with crepitus bilaterally.  There was no effusion 
and range of motion was ok.  

December 2007 VA emergency room (ER) records show the 
Veteran's complaint of a buckling right knee after dancing.  
She went to a private ER, but X-rays were negative per the 
Veteran (the private ER records are also in the file).  In 
January 2008, a VA primary care record shows the Veteran 
complained of right knee pain.  A history of a partial 
meniscus tear was noted from 2006.  She reported she was 
unable to work due to pain as the medications made her drowsy 
and/or nauseous.  Physical examination was unremarkable and 
no effusion was found.  The right knee was tender to 
palpation.  She was referred to orthopedic surgery for a 
consultation and for a knee brace.  

A January 2008 VA orthopedic surgery attending note shows the 
Veteran was given a new MRI and no meniscal tear was found.  
She complained of swelling and instability.  An April 2008 VA 
orthopedic record showed no internal derangement and no 
effusion currently.  The Veteran stated her treatment of 
strengthening exercises was delayed due to pain and mild knee 
effusions.  For the right knee, there was tenderness to 
palpation at patellar facet.  The assessment was 
chondromalacia of right patella.  

A June 2008 VA orthopedic record showed right knee problems 
due to painful plica; there was tenderness to palpation 
again.  In September 2008 she received an injection to the 
right knee.  

In March 2008, the Veteran received another VA joints 
examination.  The claim file and medical records were 
reviewed.  The Veteran stated her knees had gotten 
progressively worse.  She described her knees giving out and 
buckling and mentioned the December 2007 incident.  Symptoms 
did not include: deformity, instability, weakness, 
incoordination, dislocation or subluxation.  She did report 
giving way, tenderness and pain.  She complained of flare ups 
of joint disease that were severe and occurred daily for 
hours.  She avoided prolonged weight bearing.  She used a 
brace intermittently and had a normal gait.  

Physical examination revealed clicks or snaps and grinding, 
but no instability, patellar or meniscus abnormalities or 
other abnormalities.  For the right knee, range of motion was 
0 to 90 degrees for flexion.  Extension was normal.  There 
was objective pain on repetitive motion.  A January 2008 MRI 
was included in the report and explained the previously found 
tear in October 2006 as an artifact.  No tears were found on 
this study.  X-rays from December 2007 were normal.  

For the left knee, range of motion was 0 to 130 degrees.  
Extension was normal.  A December 2006 MRI of the left knee 
showed chondromalacia; marginal osteophyte formation was 
noted.  

The Veteran was employed as a security officer and reported 
two weeks were lost in the past year due to bilateral knee 
pain.  The effect on occupation was significant in that she 
was occasionally assigned different duties due to decreased 
mobility.  Daily activity impact was mostly moderate or mild 
except for sports and exercise which were severely impacted.  

The Board finds that no increase is warranted for the left 
knee.  The Veteran is currently receiving 10 percent for the 
left knee; and osteophyte formations were shown on the 
December 2006 MRI, suggesting that DC 5003 (degenerative 
arthritis) as the more appropriate code for the left knee.  
Under DC 5014, osteomalacia, the Veteran is also rated under 
limitation of motion.  

While slight limitation of motion was noted on the March 2008 
examination and throughout the evidence, it was always shown 
to be noncompensable; extension was normal and flexion was 
not limited to 30 degrees (the next higher criteria that 
would warrant an increased rating).  

Subluxation or lateral instability was not objectively shown 
(DC 5257) and there have been no tears in cartilage (DC 
5258).  Removal of cartilage is not shown and the Veteran 
already has a 10 percent rating anyway (DC 5259).  

The Board has considered provisions for an increased rating 
under DeLuca, but finds no increase warranted.  There have 
been insufficient signs of weakened movement, excess 
fatigability, incoordination and atrophy.

The Board also finds that no increase is warranted for the 
right knee.  While the October 2006 MRI indicated a tear in 
the meniscus and was referenced in some other records, the 
January 2008 MRI report explained the previously found tear 
in October 2006 was not a tear but an artifact.  No tears 
were found on this study.  X-rays from December 2007 were 
normal.  As a result, an increase is not found under DC 5258.  

Subluxation or lateral instability was not objectively shown 
(DC 5257) and there has been no removal of cartilage (as 
explained for the left knee, the Veteran already has a 
10 percent rating so an increase is not available under DC 
5259).  Limitation of motion was found on the March 2008 
examination as flexion was 0 to 90 degrees.  However, this is 
still noncompensable under DC 5260.  Extension was normal.  
No increase can be found under the limitation of motion 
codes.  

The Board has considered Deluca for the right knee, but finds 
an increase is not warranted there either; weakened movement, 
excess fatigability, incoordination, and deformity have not 
been objectively shown.  The Veteran has pain on motion and 
has described severe flare-ups, but the exhibited dysfunction 
would not warrant more than the current minimal compensable 
evaluation even taking this into consideration.   

Based upon the guidance of the Court in Hart, 21 Vet. App. at 
509-510, the Board has considered whether any staged ratings 
are appropriate for either knee.  As explained above, the 
Board finds that no staged ratings are warranted in this 
case.  

As for a referral for extraschedular consideration, the 
Veteran reported having to miss two weeks of work due to her 
knees and her supervisor affirmed she missed one week of 
work.  In addition, she claimed that she was assigned 
different work at times due to knee pathology.  It has not 
been shown that this case presents an exceptional or unusual 
disability picture such that the Veteran is unusually 
disrupted in her employment due to her service-connected 
disability.  She has missed some time from work and changed 
some of her tasks, but it is not shown that this is unusual 
or has even resulted in a loss of salary or job advancement.  
The Veteran did not report, nor does the evidence show, that 
frequent hospitalizations occurred due to the knees.  The 
Veteran has not shown in this case that her bilateral knee 
disability results in unusual disability or impairment that 
renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  

Under these circumstances, there is no basis to assign a 
higher evaluation for the Veteran's left and right knee 
patellofemoral arthritis (currently rated as 10 percent 
disabling each).  The benefit of the doubt doctrine is not 
applicable here and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

	B. New and material evidence claim 

In September 2004, the RO denied the Veteran's claim for a 
back spasm secondary to an epidural.  It was concluded that 
there was no showing that chronic disability resulted from 
any incident in service .  The Veteran did not file a notice 
of disagreement and the RO decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The 
claim may be reopened if new and material evidence is 
submitted.  Manio, 1 Vet. App. 140.  In the November 2006 
decision, the RO did not reopen this claim because although 
the Veteran reported back pain due to an epidural on 
separation form, a normal clinical evaluation of the spine 
followed that report.  

Prior to the September 2004 RO decision consisted of service 
treatment records.  In June 2001, a record shows the Veteran 
complained of back pain, cramping and headache; the 
assessment was "menstrual period."  In April 2002, the 
Veteran had a check up after a recent vaginal delivery of her 
son.  No back complaints were listed.  
Another April 2002 service treatment record shows the Veteran 
complained of back pain.  On a September 2002 report of 
medical history, the Veteran complained of back pain due to 
an epidural.  The examiner noted this comment.  Upon 
examination, the spine was normal.  

Since the September 2004 RO decision the evidence in the 
claim file includes VA medical records as well as the 
Veteran's and her representative's statements.  In her 
December 2006 notice of disagreement, the Veteran stated that 
her back complications occurred when she was in service.  She 
complained about severe pain and spasms, but acknowledged 
that this was not documented or found in her service 
treatment records.  She still had pain in lifting, bending, 
and walking.  In her June 2007 appeal, she stated her back 
complications had worsened.  In September 2007, the Veteran's 
representative suggested that, in the alternative, a back 
disability should be allowed secondary to her right and left 
knee patellofemoral arthritis.  

A July 2003 VA primary care note showed the Veteran reported 
back pain.  In an October 2004 VA primary care record, the 
Veteran stated she had an epidural during childbirth in March 
2002 and since that time she's had back spasms.  She reported 
that it would get better but then they would return.  
Physical examination revealed no focal tenderness and 
straight leg raising was fine upon visual examination.  She 
was neurologically intact.  

A July 2006 lumbar spine X-ray showed slight dextroscoliosis 
and minimal narrowing of L5-S1.  In February 2007, a VA 
chiropractor gave a working diagnosis of lumbar facet 
syndrome complicated by regional muscle tightness.  It was 
noted that a July 2003 X-ray showed no fracture or 
dislocation.  The assessment was that the Veteran was 
suffering from mechanical low back pain.  
In June 2007, a VA chiropractor follow up showed the 
Veteran's lower lumbar lordosis was mentioned.  In the 
assessment, it was noted that the Veteran's condition 
continued to recur as a result of poor stability normally 
afforded by "core and phasic stabilizing muscles."  

At the time of the September 2004 decision, there was no 
competent evidence of a chronic back disability.  Additional 
evidence received since that earlier decision, reflects the 
presence of degenerative changes of the lumbar spine.  

This additional medical evidence is clearly probative 
because, for the first time, competent evidence of a 
diagnosis of degenerative changes of the lumbosacral spine 
has been presented.  The Board finds, therefore, that the 
additional evidence received since the prior final denial of 
service connection for a back disability in September 2004 
raises a reasonable possibility of substantiating this issue.  
See 38 C.F.R. § 3.156(a) (2007).  This additional evidence 
is, therefore, new and material, as contemplated by the 
pertinent law and regulations, and serves as a basis to 
reopen the veteran's claim for service connection for a back 
disability.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

Entitlement to an increased rating for left knee 
patellofemoral arthritis in excess of 10 percent disabling is 
denied.  

Entitlement to an increased rating for right knee 
patellofemoral arthritis in excess of 10 percent disabling is 
denied.  

New and material evidence has been received to reopen a 
previously denied claim for a back disability, and to this 
extent, the appeal is allowed.  


REMAND

As new and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for 
a back disability, the Board must now consider the de novo 
issue of entitlement to service connection for a back 
disability.  

The veteran has not been accorded a VA examination to 
determine, to the extent possible, the etiology of any back 
disability.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007); and McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (stipulating that VA's duty to assist 
veterans, pursuant to the VCAA, includes the duty to obtain a 
medical examination and/or opinion when necessary to make a 
decision on a claim).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a VA orthopedic examination to 
determine the nature, extent, and 
etiology of any back disability.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated studies 
testing, including X-rays, should be 
conducted.  All pertinent pathology 
should be noted in the examination 
report.  

For any back disability found, the 
examiner should express an opinion as 
to whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that such disorder had its 
clinical onset in service or is 
otherwise related to active service, 
including an epidural in service or to 
service-connected knee disability 
(including by way of aggravation).  In 
answering this question, the examiner 
should address the service and 
post-service medical records, and the 
veteran's complaints.  Complete 
rationale should be given for all 
opinions reached.  

2.  Thereafter, the agency of original 
jurisdiction should re-adjudicate the 
claim of service connection for a back 
disability.  If the decision remains in 
any way adverse to the veteran, she and 
her representative should be provided 
with a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include the 
applicable law and regulations 
considered pertinent to the issues on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the veteran until she is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of her claim.  38 C.F.R. § 3.655 (2009). The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


